INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 April 19, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of the SilverPepper Commodities-Based Global Macro Fund and the SilverPepper Merger Arbitrage Fund The Trust is filing Post-Effective Amendment No. 348to its Registration Statement under Rule 485(a)(2) to create the new series, SilverPepper Commodities-Based Global Macro Fund and the SilverPepper Merger Arbitrage Fund. Please direct your comments to the undersigned at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Investment Managers Series Trust Treasurer
